324 F.2d 503
SOUTHERN RAILWAY COMPANY et al., Appellants,v.BROTHERHOOD OF LOCOMOTIVE FIREMEN AND ENGINEMEN et al., Appellees.
No. 20090.
United States Court of Appeals Fifth Circuit.
Nov. 19, 1963.

Marvin E. Frankel, New York City, Charles J. Bloch, Ellsworth Hall, Jr., Macon, Ga., Burton A. Zorn, Saul G. Kramer, New York City (Bloch, Hall, Groover & Hawkins, Macon, Ga., Proskauer, Rose, Goetz & Mendelsohn, New York City, of counsel), for appellants.
David L. Mincey, Macon, Ga., Milton Kramer, Washington, D.C., Lester P. Schoene, Washington, D.C.  (Schoene & Kramer, Washington, D.C., of counsel), for appellees.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and MORGAN,1 District Judge.
PER CURIAM.


1
We have carefully read the findings of fact and conclusions of law made by the trial court in this case.  These findings of fact and conclusions of law are to be published and will appear in the Federal Supplement at 223 F.Supp. 296 We find ourselves in complete agreement with the conclusions reached by the trial court, and we affirm the judgment of that Court on the basis of the opinion of that Court.


2
Affirmed.



1
 Of the Northern District of Georgia, sitting by designation